Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on November 05, 2021. Claims 1-18 are pending. 

Response to Arguments
Applicant’s arguments filed on November 05, 2021 have been considered but are moot in the view of new ground of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (Pub. No. : US 20080208844 A1) in the view of Neels et al. (Pub. No. : US 20140074817 A1) and Boucher et al. (Pub. No. : US 20160063093 A1)

As to claim 1 Jenkins teaches a computer-implemented method, comprising: 
receiving a particular search template to be used for a computer-implemented search of digitally stored data organized according to an object-centric data model (paragraphs [0043], [0058], [0022]: FIG. 6 illustrates an example initial industry profile search template interface 600 provided to the GUI 110 of client 105 at step 212 wherein the plurality of industry profiles 145 are stored within or as a relational database 140 of fig. 1. Note that the database 140 represents object-centric data model since each industry profile 145 represents information objects such as name, gender, age, and geographic location, artists or musicians, songwriters, record label representatives, artist management representatives, talent buyer representatives, and music fans or consumers, as well as other individuals or entities, etc.), the particular search template specifying one or more object types of the data model that are within a scope of the search and at least one search field related to at least one corresponding object type (see fig. 6 and paragraph [0043]: In the present illustration, the initial industry profile search template interface 600 associated with an artist search includes the following search criteria: the artist's music genre 605, the artist's gender 610, the artist's age range 615, whether the artist is a songwriter 620, the artist's geographic region 625, whether the artist is under management 630, whether the artist is a full-time entertainer 635, whether the artist has a songwriter membership 640, whether matching industry profiles 145 should have video samples or performances of the artist 645, the artist's live performance experience 650, the artist's recording experience 655, 
based on the particular search template, generating a user interface for an electronic visual display, the user interface including the at least one search field, wherein the search is scoped based on the at least one corresponding object type for the at least one search filed (Fig. 6 and paragraphs [0041]-[0043]: the initial user search page 1000 may present a number of search options and types to the member or user accessing the entertainment platform 130. Once a particular industry profile search type has been selected, at step 212 the client 105 can present an initial industry profile search template associated with the selected industry profile search type at GUI 110);
in response to receiving a request to perform the search through the user interface, retrieving one or more first data objects from the data based on causing the search to be executed by computer against the body of data, the one or more first data objects being of the one or more object types within the scope of the search (paragraph [0047]: FIG. 7 illustrates an example search results interface 700 presenting the initial set of search results at the GUI 110 wherein the search results interface 700 may display a subset of the information stored within the industry profile 145 of each profile included within the initial set of search results).
Jenkins does not explicitly disclose but Neels teaches the object-centric data model defining data objects and relationships between data objects of different object types paragraphs [0045]: A data model may be composed of a hierarchical data model objects wherein the data model may be logically represented as a hierarchical tree data structure and that a data model may be implemented using a variety of well-known programming methods that may include indexes, lookup tables, linked-lists, arrays, hash tables, map tables, graphs, trees, or the like).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jenkins by adding above limitation as taught by Neels to provide a flexible and scalable repository that can be used to maintain and provide a variety of types of information to a variety of different applications. 
Jenkins and Neels do not explicitly disclose but Boucher teaches one or more second data objects that are of one or more other object types outside the scope of the search based on one or more relationships between the one or more second data objects and the one or more first data objects, wherein the one or more relationships are defined in the object-centric data model (fig. 2&7A-7D, paragraph [0084]: Fig. 7B-7D represents the search results that are outside the scope of the search which are second data object. Fig. 7A represents first data objects. Examiner’s interpretation is based on applicant specification paragraphs [0073], [0075]-[0076] and figures 7-9);
providing, in the user interface, the one or more first data objects and the one or more second data objects (paragraph [0084]: The top search result (i.e. first data objects) is the page associated with the concept node 204 for Lady Gaga. The remaining hits are pages associated with additional concepts that are related to Lady Gaga such as FIGS. 7B-7D are of individual object types (i.e., people, photos, and pages, respectively) (i.e. second data objects)).


As to claim 2 Jenkins together with Neels and Boucher teaches a method of claim 1. Jenkins teaches each search field of the at least one search field corresponding to a respective property type, defined in the object-centric data model, that is associated with the one or more hierarchical object types (paragraph [0043]: genre 605, gender 610, age range 615, songwriter 620, geographic region 625, etc.). 

As to claim 3 Jenkins together with Neels and Boucher teaches a method of claim 1. Jenkins teaches the at least one search field includes one or more search fields that accept input from an interactive map (paragraph [0043]: geographic region 625). 

As to claim 4 Jenkins together with Neels and Boucher teaches a method of claim 1. Jenkins teaches the particular search template restricts the search to a user-specified geographical region (paragraphs [0018], [0043]: fans searching for new artists in a specific geographical location). 

As to claim 5 Jenkins together with Neels and Boucher teaches a method of claim 1. Jenkins teaches a particular property type associated with the one or more hierarchical object types corresponds to two or more disjunctive search fields in the at least one search field (paragraph [0060]: new layer of search criteria). 

As to claim 6 Jenkins together with Neels and Boucher teaches a method of claim 1. Jenkins teaches the one or more hierarchical object types include two or more disjunctive object types (paragraph [0062]: Layered searches may continue either until the member or user receives a satisfactory set of responsive industry profiles or until no additional search criteria remain to be defined). 

As to claim 7 Jenkins together with Neels and Boucher teaches a method of claim 1. Jenkins teaches the particular search template is one of a plurality of search templates (Fig. 10 and paragraph [0041]: choose search type). 

As to claim 8 Jenkins together with Neels and Boucher teaches a method of claim 1. Jenkins teaches the particular search template specifies the scope of the search (see fig. 6). 

As to claim 9 Jenkins together with Neels and Boucher teaches a method of claim 1. Jenkins teaches comprising providing the user interface to the electronic visual display subsequent to generating the user interface (paragraph [0043]: FIG. 6 illustrates an example initial industry profile search template interface 600 provided to the GUI 110 of client 105 at step 212).

	As to claims 10-18, they have similar limitations as of claims 1-9 above. Hence, they are rejected under the same rational as of claims 1-9 above. 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169